Citation Nr: 1222769	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, May 2002 to November 2002, March 2003 to November 2003, and October 2006 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) that denied service connection for a right knee disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).

The Veteran contends that his right knee disability was caused or aggravated by his service.  Service treatment records reflect that on May 1992 periodic national guard examination, he reported having a "tricked or locked knee," but denied such on February 1996 periodic national guard examination.  In December 2007, the Veteran reported pain in his knee that had started five days previously after running on a machine in the gym.  There was knee pain at night.  He denied any trauma to the knee.  He had tried an anti-inflammatory without relief.  There was evidence of swelling and pain on flexion.  There was no weakness, swelling, or erthyma.  The assessment was likely iliotibial band syndrome.  On February 2008 post-deployment examination, he reported knee pain.

On May 2008 VA examination, the Veteran reported having had right knee surgery in 1995, as well as gout with recurring knee swelling.  He reported that after exercising at the gym in 2007, he had swelling and pain in the right knee and sought medical treatment.  The swelling lasted for about five months.  He still had pain and temporary swelling.  Physical examination resulted in the diagnosis of right knee tendonitis and right popliteal cyst and femoral cortical erosion, per MRI.

In this case, an opinion has not yet been provided as to whether the current right knee disability was caused or aggravated by service.  Thus, a new VA examination and opinion is necessary in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any right knee disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  

For any right knee disability present, did it have its clinical onset during a period of active duty?  If not, did it increase in severity during a period of active duty beyond its natural progress?  If not, is any right knee pathology otherwise related to a period of active duty?  A fully explained rationale for the opinion should be provided.

2.  After completing the above, and any additionally indicated development, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


